Title: From James Madison to Thomas Jefferson, 11 September 1803
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Sepr. 11. 1803
I have recd the letters sent me by the last mail under two covers, and return those belonging to your own files. I inclose herewith also the communications last recd from the office of State. I can not without losing the present opportunity make comments on any of them. A few only invite them. Yours with respectful attacht.
James Madison
Docr. Wallace in whose behalf the letters from Mr. Brent & Mr Thomson were written is with me, and proposes I find to wait on you with a letter from Mr. Wythe, who it seems is his kinsman. I have stated to him the relation of Dr. Bache to the object of his pursuit.
 

   
   RC (DLC: Jefferson Papers). Docketed by Jefferson as received 12 Sept.



   
   For James Westwood Wallace, see Richard Brent to JM, 11 Aug. 1803. For the two letters recommending Wallace for the medical post at New Orleans to which William Bache had been appointed, see George Wythe to Jefferson, 31 Aug. 1803, and Philip R. Thompson to Jefferson, 10 Sept. 1803 (DNA: RG 59, LAR, 1801–9, filed under “Wallace”).


